Citation Nr: 0317357	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right rotator cuff injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back pain 
syndrome with associated left hip pain.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck sprain with 
degenerative disk disease.

6.  Entitlement to an increased evaluation for internal 
derangement of the left knee, currently evaluated as 20 
percent disabling.

7.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left fibular malleolus. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1963.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The issues involving increased evaluations for the veteran's 
service-connected left knee and left ankle disabilities will 
be discussed in the remand portion of this decision.




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims that will be addressed in this 
decision, and has obtained and fully developed all evidence 
necessary for the equitable disposition of the claims.

2.  The veteran's currently diagnosed bilateral hearing loss 
is not shown to be casually or etiologically related to 
service.

3.  The veteran's tinnitus is not shown to be casually or 
etiologically related to service. 

4.  A February 1997 Board decision denied service connection 
for a neck disorder, a low back disorder and a right shoulder 
disorder on the basis that no medical evidence indicated that 
any of these disorders were related to service or to a 
service-connected disability.  

5.  The February 1997 Board decision also denied service 
connection for a left hip disorder on the basis that no 
medical evidence showed any objective findings concerning the 
left hip.  

6.  The additional evidence presented the February 1997 Board 
decision does not establish that the veteran's residuals of a 
right rotator cuff injury, low back pain syndrome with left 
hip pain, and neck sprain with degenerative disk disease are 
related to service or to a service-connected disability.

7.  The additional evidence presented the February 1997 Board 
decision does not establish that the veteran has a current 
left hip disability.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R.            §§ 3.102, 
3.156(a), 3.326(a), 3.303, 3.385 (2002).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a), 
3.303 (2002).

3.  A February 1997 Board decision that denied service 
connection for a neck disorder, a low back disorder, a left 
hip disorder, and a right shoulder disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2002).

4.  The evidence received since the February 1997 Board 
decision is not new and material, and the claims for service 
connection for residuals of a right rotator cuff injury, low 
back pain syndrome with left hip pain, and a neck sprain with 
degenerative disk disease are not reopened.  38 U.S.C.A. 
§§ 5103, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 20.1105, 
3.156, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims he is entitled to service connection for 
bilateral hearing loss and tinnitus.  He is also seeking to 
reopen his claims for service connection for disabilities 
involving his right shoulder, cervical spine, lower back, and 
left hip.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis.



I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

With respect to the veteran's service-connection claims 
involving hearing loss and tinnitus, the Board finds that VA 
has complied with the duty-to-assist requirement of the VCAA.  
There does not appear to be any outstanding medical records 
that are relevant to this appeal.  The RO obtained the 
veteran's service medical records as well as post-service 
medical records identified by the veteran.  The veteran also 
underwent a VA audiological evaluation in May 2001 to 
determine the etiology of his hearing loss disability, and 
testified at a February 2003 hearing before the undersigned 
member of the Board.  The Board thus finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the issues on 
appeal have been made by the agency of original jurisdiction.

With respect to the veteran's claims for service 
connection for disabilities involving the right shoulder, 
cervical spine, low back, and left hip, the VCAA appears 
to have left intact the requirement that a veteran present 
new and material evidence to reopen a final decision under 
38 U.S.C.A. § 5108 before the Board may determine whether 
the duty to assist is fulfilled and proceed to evaluate 
the merits of the claim.  It is specifically noted that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f).  However, the United States Court of Appeals 
for Veterans Claims (Court) held that the duty-to-notify 
provisions of the VCAA apply to claimants who seek to 
reopen a claim by submitting new and material evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

The Board observes that the discussions in the rating 
decision of July 2001, the statement of the case issued in 
September 2002, as well as various letters by the RO have 
informed the veteran of the information and evidence 
necessary to establish entitlement to the benefit he seeks.  
It thus appears that the veteran was notified of the 
evidence, if any, he was expected to obtain and which 
evidence, if any, VA would obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio, supra.  
In a July 2002 letter, the RO also notified the veteran of 
the applicable provisions of the VCAA.

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claims and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claims at the present time is appropriate.

II.  Service Connection for Hearing Loss and Tinnitus

The veteran claims that he currently suffers from a hearing 
loss disability and tinnitus as a result of noise exposure 
while on active duty.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 
3.303(a). "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss and arthritis, may be presumed incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service. See 38 
U.S.C.A.  §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2002).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With regard to the first element of a current disability for 
hearing loss, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In this case, the record shows that the veteran worked as an 
aircraft mechanic for approximately thirteen years while on 
active duty.  However, his service medical records do not 
establish that he had any hearing loss or tinnitus in 
service.  The veteran entered service with normal hearing.  
Whispered voice testing was 15/15 in both ears when examined 
in October 1954 and again in May 1961.  Audiological testing 
in May 1961 revealed a 5 (20) decibel loss at the 250 Hz 
level and a zero (15, 10, 10) decibel loss at 500 Hz, 1000 
Hz, and 200 Hz, bilaterally.  (The figures in parentheses are 
based on ISO standards to facilitate data comparison.  Prior 
to November 1967, audiometric results were reported in ASA 
standards in the service medical records.)  The discharge 
examination report of April 1963 again revealed whispered 
voice of 15/15 bilaterally, and the following on audiological 
evaluation:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-5 (5)
0 (5)
LEFT
-5 (10)
-5 (5)
-5 (5)
0 (10)
0 (5)

At 6000 Hz, there was a 5 (15) decibel loss in the right ear 
and a 15 (25) decibel loss in the left ear.  

However, the lack of any evidence of a hearing loss 
disability in service or at separation is not fatal to the 
veteran's claim.  Laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The central issues are whether the 
veteran currently satisfies the criteria of 38 C.F.R. 
§ 3.385, and whether there is medical evidence linking the 
current hearing loss disability to the veteran's period of 
active service.  As noted by the Court:

Where the regulatory threshold requirements for 
hearing disability are not met until several 
years after separation from service, the record 
must include evidence of exposure to disease or 
injury in service that would adversely affect 
the auditory system and post-service test 
results that meet the criteria of 38 C.F.R. § 
3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise 
exposure in service and audiometric test 
results reflecting an upward shift in test 
thresholds in service, though still not meeting 
the requirements for a "disability" under 38 
C.F.R. § 3.385; and (b) post-service 
audiometric testing produces findings meeting 
the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a 
medically sound basis to attribute the post-
service findings to the injury in service, or 
whether the they are more properly attributable 
to intercurrent causes.
 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  The threshold for normal hearing 
is from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Id. at 157.

The first documented evidence of bilateral hearing loss was 
not until November 1999, more than thirty-five years after 
the veteran's separation from service.  A November 1999 VA 
outpatient treatment record noted that the veteran suffered 
from moderate to severe sensorineural hearing loss from 4000 
Hz to 8000 Hz.  It was also noted that speech recognition was 
slightly impaired in the right ear and normal in the left.  
The actual audiological evaluation report underlying these 
findings is not contained in the record.  No opinion was 
provided concerning the etiology or date of onset of the 
veteran's hearing loss.

At a VA audiological evaluation in June 2000, testing in the 
right ear revealed a 30 decibel loss at the 500 Hz level, a 
35 decibel loss at the 1000 Hz level, a 25 decibel loss at 
the 2000 and 3000 Hz levels, and a 65 decibel loss at the 
4000 Hz level.  Testing in the left ear revealed a 30 decibel 
loss at the 500 and 1000 Hz levels, a 20 decibel loss at the 
2000 Hz level, a 25 decibel loss at the 3000 Hz level, and a 
60 decibel loss at the 4000 Hz level.  These findings clearly 
confirm that the veteran has a hearing loss disability for VA 
purposes.  The veteran also reported that he suffered from 
bilateral tinnitus.  Although the audiologist noted that the 
claims file was not available for review, he noted that it 
was possible that the veteran's hearing loss could be due to 
noise exposure.  The audiologist, however, did not comment on 
whether the veteran's hearing loss resulted from inservice 
noise exposure as opposed to noise exposure after service.  

When evaluated again by VA in January 2001, testing in the 
right ear revealed a 30 decibel loss at the 500 and 2000 Hz 
levels, a 35 decibel loss at the 1000 and 3000 Hz levels, and 
a 70 decibel loss at the 4000 Hz level.  Testing in the left 
ear revealed a 30 decibel loss at the 500, 1000 and 2000 Hz 
levels, a 40 decibel loss at the 3000 Hz level, and a 70 
decibel loss at the 4000 Hz level.  It was noted that the 
veteran asked the audiologist if his hearing loss could be 
related to noise exposure in service while working with 
aircraft engines for thirteen years.  The audiologist 
responded that "it could be possible that his hearing loss 
was incurred during his military service."

The veteran was afforded a VA audiological evaluation in May 
2001 to determine the etiology of his bilateral hearing loss 
and tinnitus.  The veteran told the examiner that his hearing 
loss was related to noise exposure he experienced while 
working as an aircraft mechanic in service.  The veteran also 
denied any occupational noise exposure since service.  
Testing in the right ear revealed a 20 decibel loss at the 
500 and 2000 Hz levels, a 25 decibel loss at the 1000 and 
3000 Hz levels, and a 65 decibel loss at the 4000 Hz level.  
Testing in the left ear revealed a 20 decibel loss at the 
500, 1000, 2000, and 3000 Hz levels, and a 60 decibel loss at 
the 4000 Hz level.  Based on the veteran's history, findings 
from the audiological evaluation and a thorough review of the 
claims file, the examiner concluded that the veteran's 
hearing loss most likely occurred after his military service 
and was most likely due to aging and other processes.  The 
examiner based his opinion on the fact that no hearing loss 
or ear disease was shown in service, and that the veteran's 
current hearing loss disability was first identified many 
years after service.  Further, the examiner indicated that 
the etiology of the veteran's tinnitus was unknown and that 
no opinion could be offered unless out of speculation. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for hearing loss and tinnitus.  The 
only medical evidence in support of the veteran's claims is 
the January 2001 audiological evaluation report in which a VA 
audiologist stated that it could be possible that the 
veteran's hearing loss was incurred during his military 
service.   This opinion is speculative and does not appear to 
be based on a review of the record.   In Swann v. Brown, 5 
Vet. App. 177, 180 (1993), the Court held that, without a 
review of the claims file, an opinion as to etiology of an 
underlying condition can be no better than the facts alleged 
by the veteran.  This opinion, therefore, has little 
probative value.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).  

In contrast, the medical opinion contained in the May 2001 
audiological evaluation report was based on a review of the 
claims file, an interview with the veteran, and findings from 
an audiological evaluation.  Based on that review, the 
audiologist determined that the veteran's hearing loss was 
not likely related to service but to aging and other 
processes.  Further, the May 2001 examiner clearly indicated 
that determining the etiology of the veteran's tinnitus in 
this case would be speculation.   Since this opinion was 
rendered following a review of the record, the Board affords 
it greater probative value than the speculative hearing loss 
opinion contained in the January 2001 audiological evaluation 
report.  The Board also finds that the audiologist in May 
2001 provided an adequate statement of reasons and bases with 
accurate references to the factual record.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .").  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for hearing loss and tinnitus.

The Board has also considered statements provided by the 
veteran, including testimony presented at his February 2003 
videoconference hearing before the undersigned member of the 
Board.  However, as a layperson without medical expertise or 
training, the veteran's statements are insufficient to prove 
the etiology or date of onset of his hearing loss and 
tinnitus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions); 
see also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).  Even assuming that the veteran 
is competent through his statements to provide evidence of 
continuity of symptomatology since service with respect to 
the observable aspects of his hearing loss and tinnitus, 
medical expertise is still required to relate these 
conditions to service.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for hearing loss and tinnitus.  Accordingly, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); 
see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (holding that the VCAA did not alter the benefit-of-
the doubt doctrine).  Thus, the appeal is denied.



III.  New and Material Evidence

In a February 1997 decision, the Board denied the veteran's 
claims for service connection for a low back disorder, a left 
hip disorder, a neck disorder, and a right shoulder disorder.  
The evidence considered by the Board at that time included 
the veteran's service medical records, numerous VA 
examination and outpatient treatment reports, medical records 
from Hutchinson Hospital, medical records from C.B., M.D., 
and the veteran's own statements in support of his claims. 

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.   However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  

In February 2000, the veteran sought to reopen his claims for 
service connection for disabilities involving the low back, 
left hip, cervical spine and right shoulder.  When a claim to 
reopen is presented, a two-step analysis is performed.  The 
first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

A.  Residuals of a Right Rotator Cuff Injury

The veteran alleged in his original claim that he injured his 
right shoulder after slipping on ice while on crutches 
following surgery to his service-connected left ankle.  The 
February 1997 Board decision denied service connection for a 
right shoulder disorder on the basis that the veteran's 
service medical records did not contain any clinical findings 
pertaining to the veteran's right shoulder, that arthritis 
was not found within one year of service, and that no medical 
opinion indicated that his right shoulder disorder was 
related to service or to his service-connected left ankle 
disability. 

The evidence associated with the claims file since the 
February 1997 Board decision, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  This evidence includes a 
VA examination report, VA outpatient treatment reports, 
private medical records from Hutchinson Hospital, private 
medical records from Dr. C.B., as well as the veteran's own 
statements in support of his claim. 

Since the February 1997 Board decision, the veteran submitted 
VA outpatient treatment reports dated from 1995 to 2001, 
several of which refer to the veteran's right shoulder 
disorder.  Most of these records are new because they were 
not associated with the claims file at the time of the 
February 1997 Board decision.  However, none of these records 
includes a medical opinion relating the veteran's right 
shoulder disorder to service or to a service-connected 
disability.  Accordingly, the Board finds that they are not 
so significant that they must be considered in order to 
decide the merits of the veteran's claim.  As such, they are 
not material as defined under 38 C.F.R. § 3.156. 

In May 2001, the veteran underwent a VA examination to 
determine the etiology of his right shoulder disorder.  The 
diagnosis was "history of traumatic injury right shoulder in 
1988, status post surgical repair, with residuals of 
degenerative changes and narrowing of the subacromial joint 
and spurring, but otherwise intact acromioclavicular 
joints."  The examiner then opined that the veteran's right 
shoulder disorder was due to the aging process.  This report 
is also new but not material to the central issue in this 
case.  Since the examiner attributed the veteran's right 
shoulder disorder to the aging process, with no mention of 
service or a service-connected disability as a possible 
cause, this report is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hence, this report is not material. 

The veteran submitted medical records from Hutchinson 
Hospital showing that he injured his right shoulder in 
February 1988.  The Board notes that theses records are 
merely duplicates of records previously considered by the 
Board in February 1997, and therefore cannot serve to reopen 
the veteran's claim.  38 C.F.R. § 3.156(a).  

The Board has also considered the veteran's own statements in 
support of his claim, including testimony presented at his 
February 2003 hearing.  However, any statement by the veteran 
in support of his claim cannot be deemed material as defined 
under 38 C.F.R. § 3.156.   Evidence is probative when it 
"tend[s] to prove, or actually prov[es] an issue."  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), citing Black's Law 
Dictionary 1203 (6th ed. 1990).  To be material, the evidence 
also should be so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  Lay statements provided by the veteran 
fail to meet either test.  

The Court has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Here, 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
concerning the etiology of an orthopedic condition.  His 
statements, therefore, unsupported by medical evidence, are 
neither probative of the central issue in this case nor so 
significant that they must be considered in order to fairly 
decide the merits of the claims.  In Routen, the Court 
specifically stated that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Routen 10 Vet. App at 186.  As a whole, the evidence 
received since the February 1997 Board decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right shoulder disorder.  


B.  Cervical Spine and Low Back Pain Syndrome With Left Hip 
Pain

In his original claim, the veteran alleged that he sustained 
neck and low back injuries in a June 1986 accident when he 
fell off a truck after his service-connected left knee gave 
out.  He claimed that he reinjured his neck in 1991 when he 
fell off a ladder due to instability of his service-connected 
left knee.  

The February 1997 Board decision denied the veteran's claims 
for service connection for neck and low back disorders on the 
basis that no medical evidence related either disorder to 
service or to a service-connected disability.  The Board, 
citing to a September 1996 VA examination report, noted that 
the veteran's degenerative arthritis of the cervical and 
lumbosacral spine was due to veteran's age rather than any 
prior injury.  The Board also denied the veteran's claim for 
service connection for a left hip disorder on the basis that 
the record was devoid of any clinical findings pertaining to 
the veteran's left hip.  

Since the February 1997 Board decision, the veteran underwent 
a VA spine examination in May 2001.  The diagnoses at that 
time included (1) reversal of the fifth, sixth and seventh 
cervical portions of the cervical spine with narrowing of the 
disk spaces and spurring; and (2) mild degenerative changes 
of both the lumber and cervical spine.  When asked to comment 
on the etiology of these disorders, the examiner stated that 
"there is evidence of normal aging processes occurring in 
the cervical and lumbar spine."  Since this report adds no 
new information concerning the etiology of the veteran's 
cervical and lumbar spine disorders, it is not material to 
the central issue in this case.  This report also does not 
include any clinical findings or diagnosis pertaining to the 
veteran's left hip.  Therefore, this examination report is 
not material to the veteran's claim involving his cervical 
spine disorder or to his claim involving low back pain 
syndrome with associated left hip pain. 

As noted, most of the VA outpatient treatment reports dated 
from 1995 to 2001 are new.  However, inasmuch as none of 
these reports discusses the etiology or date of onset of the 
veteran's disorders involving his cervical and lumbosacral 
spine, they are not probative of the central issue of whether 
either condition is related to service or to a service-
connected disability.  The Board notes that several of these 
reports includes the veteran's statements that both of these 
disorders are related to injuries in which his service-
connected left knee and left ankle gave out.  However, 
evidence which is information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence of the required 
nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Board also points out that none of these reports includes 
any objective findings pertaining to the veteran's left hip.  
Thus, none of these reports is sufficient to reopen the 
veteran's claims for service connection for disorders 
involving the veteran's cervical spine, lumbosacral spine and 
left hip.

The veteran also submitted medical records from Hutchinson 
Hospital and from Dr. C.B., which are merely duplicates or 
records previously considered by the Board in its February 
1997 decision.  Accordingly, none of these records is 
sufficient to reopen the veteran's claims.  38 C.F.R. § 
3.156(a).  

Finally, the Board considered statements provided by the 
veteran, including testimony presented at a Worker's 
Compensation hearing in 1992 concerning his neck injury.  As 
noted above, however, the veteran's lay statements as to the 
etiology of his orthopedic disabilities cannot be deemed 
material under 38 C.F.R.    § 3.156(a).  See Routen, Jones, 
Espiritu, all supra.  

C.  Conclusion

As a whole, the evidence received since the February 1997 
Board decision, when viewed either alone or in light of all 
of the evidence of record, does not tend to show that the 
veteran's right shoulder disorder, cervical spine disorder, 
and low back disorder is related to service or to a service-
connected disability.  The evidence also fails to show that 
the veteran has a left hip disorder.  Therefore, it follows 
that new and material evidence has not been submitted since 
February 1997.  Accordingly, the February 1997 Board decision 
remains final.  The Board views its discussion as sufficient 
to inform the veteran of the elements necessary to reopen his 
claims.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for residuals of a right 
rotator cuff injury, the appeal is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for low back pain syndrome 
with left hip pain, the appeal is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for neck sprain with 
degenerative disk disease, the appeal is denied.


REMAND

The veteran essentially contends that he is entitled to an 
evaluation in excess of 20 percent for his service-connected 
left knee disability, as well as a compensable evaluation for 
his service-connected left ankle disability.  Before the 
Board can adjudicate his claims, however, additional action 
by the RO is necessary.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic  examination to determine 
nature and severity of service-connected 
disabilities involving his left knee and 
left ankle.  The examiner should review 
the claims file and conduct a thorough 
examination.  The examination should 
include X-rays and a complete test of the 
range of motion of the veteran's left 
knee and left ankle, documented in 
degrees.  The examiner should also answer 
the following questions: 

(a) whether the left knee and left ankle 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); 

(b) whether pain significantly limits 
functional ability of the left knee and 
ankle during flare-ups or when the joint 
is used repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups); 

(c) and to what degree, if any, the 
veteran experiences recurrent subluxation 
or lateral instability of the left knee.

The examiner should provide the rationale 
on which all opinions are based. 

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
Any further action to comply with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)], which is deemed necessary 
should be accomplished. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If any benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he 


desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

